ATTACHMENT
The reply filed on April 25, 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): fails to adequately address the drawing objections and 112 rejections. See 37 CFR 1.111.
 The Office Action, at page 5, lines 8-9, it was stated:
“It is unclear what the ‘divider plates’ divide.” 
Applicant has not responded to this rejection in any way. The nature of the structural interrelationships between the “divider plates” and the other claimed components remains unclear.
With respect to the replacement sheet with Fig. 1a thereon, it  is unclear to what reference numeral 110 now refers, or what the nebulous region that reference numeral 110 is pointing to, comprises. Clearly, it is a cut-away section depicting something different from, “filter medium 128”, “grid segments 126”, “drainage sector 125”, “outer surface 112”, which are depicted in the same figure. It remains unclear, based on this replacement sheet, what constitutes, or makes up “drum shell” 110.
Additionally, it is unclear to what reference numeral 141 is pointing to as it now appears in the replacement sheet with Fig. 1A thereon. 
The review of Applicant’s Response is made more difficult and confusing by the inconsistent use of reference numerals (e.g., at least “126”) in the Specification. Additionally, it is clear that at least Figures 2 and 3 include multiple instances of the use of different reference numerals to refer to the same structure, as should be clear to Applicant just by viewing these figures.

Applicant is reminded that limitations from the Specification may not be read into the claims.
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776